Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

DETAILED ACTION
This action is responsive to the amendment filed with RCE on 09/09/2021:
Claims 1-41 have been examined.
Claim 38-41 newly added by Applicant.
Claims 1, 19 and 38-42 have been further amended by Examiner, wherein claims 38-40 have been canceled, and claim 42 is newly added.
Claims 1-37 and 41-42 (for a total of 39) have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Gary Solomon (Reg. No.: 44,347) in telephone interviews on 09/09/2021, 09/13/2021 and in the following electronic communication on 09/21/2021. The application has been amended as follows: 
In the claims: 

1. (CURRENTLY AMENDED) An electric convenience vehicle (ECV), comprising:  
a frame;  
a plurality of wheels configured to support and move the frame;  
a user support member supported by said frame at which a user is positioned in operating the ECV; 
a steering mechanism disposed toward a front portion of the ECV, and configured to enable the user to rotate direction of at least one wheel to control direction of movement of the ECV; 
a motor configured to cause at least one wheel to be propelled forward, propelled backward, or to remain in a fixed position; 

a control and communications unit (CCU) disposed in front of said user support member, and configured to control operation of said motor and to communicate over a communications network; 
a ground-facing sensor configured to sense one or more markings positioned on the ground, and wherein said CCU is further configured to cause the ECV to automatically traverse the one or more markings at a predetermined speed; 
said CCU further being configured to determine distance from an object in front of the ECV and cause the ECV to move forward in response to the object moving forward, thereby maintaining a predetermined distance from the object moving within an area within which the one or markings are located, the object being a person or another ECV.
19. (CURRENTLY AMENDED) A method for operating an electric convenience vehicle (ECV), comprising: 
enabling a user of the ECV to control direction of movement; 
causing at least one wheel to be propelled forward, propelled backward, or to remain in a fixed position in response to the user respectively activating a throttle in a forward position, in a second position, and in an idle position; 
controlling operation of a motor using a command and communications unit; 
enabling the user to communicate over a communications network via the CCU; 
sensing one or more markings positioned on the ground; 
causing the ECV to automatically traverse the one or more markings at a predetermined speed; 
determining distance from an object in front of the ECV; 
causing the ECV to move forward in response to the object moving forward, thereby maintaining a predetermined distance from the object within an area within which the one or markings are located, the object being a person or another ECV.
38. (CANCELED)
39. (CANCELED)  
40. (CANCELED)
1, wherein the one or more markings includes paint painted on a ground surface.
42. (NEW) The method according to claim 19, wherein sensing one or more markings positioned on the ground includes sensing paint painted on a ground surface.  

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Kurland (US Pat. No.: 5497056) taken either individually or in combination with other prior art of Kume (Pub. No.: JP 2014121190A), Zhang (Pub. No.: CN 107233168A), Han (Pub. No.: KR 20140128086A), Nishikawa (Pub. No.: US 2019/0039564A1), Jefferies (Pub. No.: US 2013/0317693A1) and Wodrich (Pub. No.: US 2017/0356994A1), who describe method and system for controlling the operation of a motorized wheelchair where the motors have discrete predetermined speeds thus requiring little user intervention to operate and the motors may be controlled to act as generators to provide dynamic braking of the wheelchair.
In performing additional search in response to amended and newly added claims, the examiner was able to find the closest prior art of record, which is Kim (Pub. No.: US 2015/0291163A1) taken either individually or in combination with other prior art of Nakamura (Pub. No.: JP 2004185425A) and Duan (Pub. No.: CN 203042683U), who describe adaptive cruise control system interlocking with the LKAS that includes: a radar configured to detect a preceding vehicle ahead and measure an inter-vehicle distance; and an electronic control unit configured to control acceleration and deceleration of a vehicle according to a request acceleration calculated to maintain an appropriate distance from the preceding vehicle; the electronic control unit that calculates a maximum request acceleration that is changed according to an auxiliary steering torque received from the LKAS which prevents lane departure and a change amount in the maximum request acceleration, and controls acceleration and deceleration of the vehicle based on a final request acceleration determined by using the calculated maximum request acceleration, the calculated change amount in the maximum request acceleration, and the calculated request acceleration.
In regards to claims 1-37 and 41-42, Kurland (US Pat. No.: 5497056) and Kim (Pub. No.: US 2015/0291163A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 

causing the ECV to move forward in response to the object moving forward, thereby maintaining a predetermined distance from the object within an area within which the one or markings are located, the object being a person or another ECV.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662